                                   1

                                   2

                                   3                               UNITED STATES DISTRICT COURT
                                   4                           NORTHERN DISTRICT OF CALIFORNIA
                                   5
                                        JOSE ARCENIO CUELLAR,
                                   6                                                     Case No. 18-cv-06327-RS (PR)
                                                      Plaintiff,
                                   7
                                                v.                                       ORDER OF DISMISSAL
                                   8
                                        USA GOVERNMENT,
                                   9
                                                      Defendant.
                                  10

                                  11

                                  12          Plaintiff was ordered to file an amended complaint. (Dkt. No. 11.) Since those
Northern District of California
 United States District Court




                                  13   instructions were issued, plaintiff filed a letter stating that he will not file an amended
                                  14   complaint: “Sorry, but I am not going to submit more petition [sic] to the court.” (Dkt.
                                  15   No. 14.) The Court regards this as a refusal to prosecute this action and a refusal to
                                  16   comply with the Court’s orders. Accordingly, this action is DISMISSED (without
                                  17   prejudice) under Federal Rule of Civil Procedure 41(b) for failure to prosecute.
                                  18          Because this dismissal is without prejudice, plaintiff may move to reopen the action.
                                  19   Any such motion shall be accompanied by an amended complaint that complies in all
                                  20   respects with the Court’s instructions set forth in the order dismissing the complaint with
                                  21   leave to amend. The Clerk shall enter judgment in favor of defendant and close the file.
                                  22          IT IS SO ORDERED.
                                  23                   24 2019
                                       Dated: January ___,
                                                                                          _________________________
                                  24
                                                                                              RICHARD SEEBORG
                                  25                                                        United States District Judge
                                  26
                                  27

                                  28
